DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 12-18 are rejected under 35 U.S.C. 101.
Claims 1-3 and 12-13 are rejected under 35 U.S.C. 103.
Claims 4-11 and 14-18 are objected to.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it recites “a radiofrequency signal” in line 3 and “a radiofrequency in line 5, ant it is not clear which one of the “a radiofrequency signal” in line 3 and the “a radiofrequency signal” in line 5 that the “said radiofrequency signal” in the lines 7-8 and 10 are referring to.
Regarding claims 2-18, they are also rejected because they depend on all claim limitations of claim 1 and/or because of the claimed “said radiofrequency signal” claimed in corresponding dependent claims.
Regarding claim 12, it depends on the apparatus as claimed in claim 1; as a result, it is drawn to a system that includes both apparatus (i.e. a radiofrequency transmission and/or reception integrated circuit) and the method steps of testing the apparatus (i.e. a self-test method for a radiofrequency integrated circuited (according to Claim 1)) which is indefinite, and therefore fail to comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it is unclear as to which statutory class of invention to which the claim is drawn (See MPEP § 2173.05(p)). 
Regarding claims 13-18, they are also rejected because they depend on all claim limitations of claim 12.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-18 rejected under 35 U.S.C. 101 because the claims are drawn to a system that includes both apparatus and the method step of using the apparatus.
Regarding claim 12, it depends on the apparatus as claimed in claim 1; it is drawn to a system that includes both apparatus (i.e. a radiofrequency transmission and/or reception integrated circuit) and the method step of using the apparatus (i.e. a self-test method for a radiofrequency integrated circuited (according to Claim 1)) limitations, and therefore fail to comply with the requirements of 35 U.S.C. 101 because it embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only (See MPEP § 2173.05(p)).
Regarding claims 13-18, they are also rejected because they depend on all claim limitations of claim 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2016/0204881), and further in view of Tamura (US 2011/0234204).
Regarding claims 1 and 12, Chung teaches a radiofrequency transmission and/or reception integrated circuit comprising at least one radiofrequency signal amplifier (e.g. figure 4, integarated circuit 50 having power amplifier 30026), said at least one amplifier being configured, in operational mode (e.g. figure 4, power amplifier 30026 is operated in operation mode because it is performing amplification function based on a signal St), so as to perform a function of amplifying a radiofrequency signal applied at input (e.g. figure 4, power amplifier 30026 amplified radiofrequency before transition), in a self-test mode of the integrated circuit (e.g. figure 4, paragraph [0061], BIST controller 404 is initiated to enable test mode), to generate a radiofrequency signal (SinRF) on at least one of the input or the output of said amplifier (e.g. figure 4, a radio frequency signal SRF_out is generated at output of power amplifier 30026), wherein the integrated circuit is configured, in said self-test mode (e.g. figure 4, paragraph [0061], BIST controller 404 is initiated to enable test mode), so as to allow said radiofrequency signal to propagate in at least one component of said radiofrequency integrated circuit (e.g. figure 4, radiofrequency signal SRF_out propagate in at least one of internal attenuator 4048 and RF receiver 4020), separate from said amplifier (e.g. figure 4, at least one of internal attenuator 4048 and RF receiver separated from power amplifier PA 30026), and in that it also comprises a measuring circuit (DETA) for measuring a signal generated following propagation of said radiofrequency signal in said component of said integrated circuit and representative of at least one characteristic of said component (e.g. figure 4, paragraph [0061], test analyzer 406 evaluate RF receiver 4020 by processing signal Sev to determine test result, good or bad).
However, Chung is silent with regard to said amplifier being configured so as to perform an oscillator function.
Tamura teaches an amplifier being configured so as to perform an oscillator function (e.g. figure 1, paragraphs [0024] and [0026] radio-freqnecy power amplifier 10 having LC oscillator circuit in Input Match / OSC 12 which performs oscillator function as a test signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chung by applying the teaching of Tamura to explicitly have said amplifier being configured so as to perform an oscillator function, for the purpose of reducing testing complexity and/or reducing cost in testing (e.g. Tamura, paragraph [0007]).
Claims 2-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2016/0204881) in view of Tamura (US 2011/0234204), and further in view of Hsieh et al. (US 2012/0286836).
Regarding claims 2 and 13, combination of Chung and Tamura is silent with regard to wherein said measuring circuit is a measuring circuit (DETA) for measuring a low-frequency characteristic of said radiofrequency signal.
Hsieh teaches a measuring circuit is a measuring circuit (DETA) for measuring a low-frequency characteristic of a signal (e.g. figures 2 and 3A, paragraphs [0019]-[0020], radio frequency (RF) peak detector capable of detecting a peak voltage of a radio frequency signal which eliminates high frequency ac component).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chung and Tamura by applying the teaching of Hsieh to explicitly have wherein said measuring circuit is a measuring circuit (DETA) for measuring a low-frequency characteristic of said radiofrequency signal, for the purpose of obtaining detail information of the radiofrequency signal and/or eliminating unwanted high frequency component (e.g. Hsieh, paragraphs [0019]-[0020]).
Regarding claim 3, combination of Chung, Tamura and Hsieh teaches wherein said at least one measuring circuit (DETA) is a peak voltage measuring circuit (e.g. Hsieh, figures 2 and 3A, paragraphs [0019]-[0020], radio frequency (RF) peak detector capable of detecting a peak voltage of a radio frequency signal).
Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and if the 35 U.S.C. 112(b) rejection of claims 4-11 are properly overcome without broadening the scope of claims 4-11.
Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and if the 35 U.S.C. 112(b) rejection of claims 14-18 is properly overcome without broadening the scope of claims 14-18; and if the 35 U.S.C. 101 rejection of claims 12-18 is properly overcome without broadening the scope of claims 12-18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAIDONG ZHANG/Examiner, Art Unit 2858